                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

Monique Fluellen,                 )           C.A. No.: 3:19-cv-00361-JMC
                                  )
              Plaintiff,          )
                                  )
      vs.                         )                  ORDER
                                  )
Bank of America Corporation Short )
Term Disability Plan,             )
                                  )
              Defendant.          )


       THIS MATTER COMES BEFORE THE COURT by way of the parties’ request to

extend the deadline within which they must mediate the case to October 2, 2019. The parties’

current mediation deadline is September 11, 2019. The parties have advised the court that they

are in active settlement negotiations and would like to try to settle before mediation and before

preparing a joint stipulation. Accordingly, the parties have asked for the deadline to mediate be

moved to October 2, 2019 and to file memoranda and a joint stipulation in the matter sub judice

to October 23, 2019. For good cause shown, the court does believe that an extension of time

within which to mediate, file memoranda and file a joint stipulation pursuant to the court’s

specialized case management order is warranted. Therefore, the court hereby extends the

deadline by which the parties must mediate to October 2, 2019 and to file memoranda and a joint

stipulation in the matter sub judice to October 23, 2019.

       WHEREFORE, it is ORDERED, ADJUDGED AND DECREED that the parties’

deadline by which they are ordered to mediate by October 2, 2019 and to file memoranda and to

file a joint stipulation pursuant to the court’s specialized case management order in the matter




                                           Page 1 of 2
sub judice is hereby extended until October 23, 2019. In all other regards, the parties shall

comply with the specialized case management order.

       AND, IT IS SO ORDERED.

                                              s/J. Michelle Childs
                                              The Honorable J. Michelle Childs
                                              United States District Judge
Date: September 10, 2019




                                           Page 2 of 2
